Citation Nr: 1535109	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service in the Army from April to August 1981 and in the Navy from February 1982 to August 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided hearing testimony before the Board in March 2010; the transcript since has been associated with the virtual (i.e., paperless) record.

In April 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development.  

In December 2013, the Board denied the claim for a rating higher than 20 percent for the left knee disability.  The claim for PTSD, on the other hand, again was remanded for failure to comply with the Board's prior April 2010 remand directives (insofar as obtaining an opinion from a VA compensation examiner regarding the likelihood the Veteran's claimed personal assault stressor in service had occurred and was the source or cause of his claimed PTSD).  See Stegall v West, 11 Vet App 268, 270 71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The Veteran appealed the denial of the claim for higher rating for his left knee disability to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2015 Order, the Court vacated the part of the Board's December 2013 decision that had denied this claim.  The Court then proceeded to remand this claim back to the Board for further development and readjudication consistent with the terms of a Joint Motion for Partial Remand.  The Court did not disturb the remand order as it pertained to the claim for service connection for PTSD since there had not been any final adjudication of this other claim.

In September 2014, the Board once again remanded the claim for PTSD - finding that still further medical comment was needed to fairly decide this claim.  Having since been completed, this claim has been returned to the Board and is now ripe for appellate disposition.  

Conversely, the claim for higher rating for the left knee disability must be further developed so is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the whole the evidence is at least on balance as concerning the occurrence of the Veteran's claimed in-service personal assault and insofar as whether he now has PTSD as a result or consequence.


CONCLUSION OF LAW

It is just as likely as not the Veteran has PTSD on account of a traumatic event ("stressor"), so injury, during his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is fully granting this claim for PTSD.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist the Veteran with this claim found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R. § 3.159.


In deciding this claim, the Board has reviewed all of the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that he has PTSD stemming from traumatic events in service.  Specifically, he contends that, in December 1984, he was sexually-assaulted by other service members.  He has described the incident in detail to medical providers (a hazing ceremony during which he was hung up by his knees and had a grease pin inserted into his rectum).  See, e.g., VA outpatient treatment record dated December 29, 2005.  

Generally service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to show entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or showing he at least has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

There is an additional path to service connection using a presumption.  Presumptive service connection is available to Veterans who suffer from certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 
10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be 'chronic' in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).

For a showing of chronic disease in service, or within the presumptive period, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  Manifestations of the same condition at a later date, no matter how remote, are service connected unless clearly attributable to intercurrent causes or factors.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Psychoses are chronic, per se, and therefore contemplated by the VA regulation mentioned (§ 3.309(a)) and thus will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  To reiterate, however, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  PTSD is not considered a psychosis according to this VA regulation; instead, it is a neurosis.  Consequently, the Veteran cannot establish the required correlation ("nexus") between this condition and his service, even if shown to have it, by demonstrating continuity of symptomatology since his service under § 3.303(b). 

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) .  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Hence, this is a fact specific (i.e., case-by-case) determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But medical evidence is required if the particular condition claimed is not "simple", meaning not of the type that is readily amenable to lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic fever).  As the Federal Circuit Court has observed, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012)(citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b) )(internal quotation marks omitted).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the Diagnostic and Statistical Manual (DSM) of Mental Disorders, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2014).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM. See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

Here, the Veteran has not contended that his stressor is related to his "fear of hostile military or terrorist activity" or that he served in combat, nor does the evidence otherwise show he served in combat or was exposed to hostile military or terrorist activity.  Thus, the special exceptions and lesser pleading requirements of 38 C.F.R. § 3.304(f)(2) and (f)(3) are inapplicable.  Further, he does not contend that PTSD was diagnosed during his service, so subpart (f)(1) is equally inapplicable, or that he was a prisoner of war (POW) to warrant application of subpart (f)(4).

Rather, the stressor in this case concerns alleged personal or sexual assault.  If, as here, the claim for PTSD is based on an alleged personal assault, then evidence from sources other than the Veteran's records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  (The amendments to the PTSD regulation, found at 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010), redesignate the former subsection paragraph (f)(4) as (f)(5) governing PTSD claims based on in-service personal assault or military sexual trauma (MST)).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as "credible supporting evidence" for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  

The Court also has held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.  Also, in cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See 38 C.F.R. § 3.102 . See also YR, 11 Vet. App. at 399; and Patton, 12 Vet. App. at 279-280.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal/sexual assault.  See also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (reiterating that, when a claim is predicated on personal/sexual assault, a post-service examination of a Veteran may be used to establish the occurrence of the claimed stressor).  Courts have recognized that, since sexual assault is an extremely personal and sensitive issue, many incidents are not officially reported until years later.  See Menegassi at 1383; see also Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Additionally, the Board is mindful that a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

Here, as already alluded to, the Veteran's service treatment records (STRs) do not provide a diagnosis of PTSD.  However, there are entries in the STRs that are consistent with his allegations that he endured a hazing ceremony of the type claimed.  In October 1984, prior to the incident, he was assessed with situational anxiety as he was being transferred to a new ship.  The records are also consistent with statements that he sought treatment after the alleged assault for a blood clot/hematoma and problems with his knees stemming from having a chain wrapped around his legs.  Entries dated in December 1984, just two days after the alleged incident, show he complained that he felt like blood vessels were broken in his legs.  The provider observed the Veteran had a swollen leg and mild ecchymosis (meaning a blue or purplish patch indicative of bruising).  He was diagnosed with a possible hematoma.  He was also treated for superficial phlebitis secondary to trauma the following day.  While there was no specific indication of MST in his service personnel records (SPRs), he did have an unauthorized absence on December 17, 1984, from the USS Dahlgren.  His intentions were unknown.


To further support his claim, the Veteran submitted a statement from his wife attesting that two weeks prior to their marriage he informed her of the hazing incident in detail.  Testimony from him personally reveals that he did not report the incident and did not have the opportunity to seek further attention, medical or counseling, as he was discharged from service within six months of the assault as a result of his left knee disability that since has been determined service connected.

Also in conjunction with his claim for PTSD, the Veteran was afforded a VA psychiatric examination in December 2014.  He provided details of two instances of MST, one admittedly prior to his service (a childhood incident), but also the incident during his service already discussed above.  He described symptomatology to include, but not limited to, increased drinking, depression, irritability, and difficulty with intimacy with his spouse.  Following an extensive interview, the examiner indicated the Veteran did not meet the diagnostic criteria for PTSD, despite having meet Criterion A (one or more specific stressor event) adequate to support this diagnosis.  He also endorsed complaints of daily intrusive thoughts of the MST, avoidance behaviors, loss of interest in activities, feelings of detachment or estrangement, irritability, hypervigilance, and a startle response.  The examiner nonetheless indicated that it was less likely than not that the claimed condition was incurred in or caused by the in-service event.  The examiner reasoned that the STRs did not contain any markers of MST and statements by the Veteran's spouse were not supportive as she did not know him at the time of the incident in service.  The examiner found that the complaints referable to the knees in December 1984 were not markers of MST as the Veteran had problems with his knees before the assault.  The unauthorized absence also was not considered a marker because the Veteran had prior personnel problems.  However, the examiner acknowledged that it was beyond his scope to determine whether a specific event had occurred during the Veteran's service.


The Board finds that the probative value of this VA opinion diminishes in light of the cumulative evidence of record.  That is to say, there is other evidence in the file that is at least as probative, indeed, if not more probative.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  Because of this equivocality, the Board will resolve all reasonable doubt in the Veteran's favor and grant his claim.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for reasons and bases that will be discussed.

As noted in the preceding section, the Board finds the evidence consistent with the Veteran having endured a personal assault during his service in the way of the hazing incident mentioned.  The Board finds the VA compensation examiner's unfavorable opinion inadequate - partly because the examiner summarily dismissed the treatment in December 1984 for the hematoma and superficial abrasions/phlebitis and personnel problems as not being markers simply because the Veteran had had prior problems with his knees and supervisors.  The examiner also summarily dismissed the spouse's statements since not contemporaneous, yet it is well known that sexual assault is an extremely personal and sensitive issue and many incidents are not officially reported until years later.  See Menegassi at 1383.  Further, the spouse's statement is an example of evidence from other sources (namely, statements from family members) that may tend to corroborate the account of a stressor having occurred.  38 C.F.R. § 3.304(f)(5).


In contrast to this opinion, treatment records from the Veteran's VA mental healthcare providers contain multiple diagnoses of PTSD due to MST based on the DSM criteria.  In a January 2008 entry, his treating psychologist, a specialist in patients with a history of trauma, found that, although the assault went undocumented, the Veteran's report was consistent with one who had experienced MST.  Moreover, the Veteran was considered highly credible.  This commenting psychologist resultantly opined that it was more likely than not that there was a direct relationship between the Veteran's symptoms of PTSD and his reported assault while in the military.  In July 2010, the Veteran's Clinical Psychologist similarly opined that PTSD was caused by or a result of MST.  This clinician explained that PTSD was the result of a clearly-defined sexual assault occurring in the military and the Veteran had provided a credible and consistent report of the assault. 

As such, VA medical evidence dated after the Veteran was discharged from service satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f) because it shows that the Veteran has been diagnosed as having PTSD as a result of stressful incidents he reportedly experienced during his military service.  The Board also finds that, with regard to the second element (credible supporting evidence that the claimed in-service stressor actually occurred), there has been corroboration of his alleged PTSD stressors in accordance with the provisions related to in-service personal assault under 38 C.F.R. § 3.304(f)(5).  Because MST has been confirmed by VA medical providers, coupled with apparent in-service markers (unauthorized absences and treatment for abrasions, phlebitis and hematoma within days of the alleged incident), and corroborating statements from his spouse, and the Veteran had been diagnosed with PTSD due to MST, the Board finds that each criterion necessary for the grant of service connection for PTSD has been established under the provisions of 38 C.F.R. § 3.304(f)(5).  Although the record lacks an in-service report of sexual assault, the provisions of 
38 C.F.R. § 3.304(f)(5) do not necessarily require in-service documentary evidence of the alleged assault; rather, a medical opinion may suffice to establish that the personal assault occurred.  The Board finds that the January 2008 and July 2010 VA medical opinions substantially meet this requirement.  Resolving all doubt in favor of the Veteran, service connection for PTSD is warranted in this case.


ORDER

Service connection for PTSD is granted.


REMAND

The Court has vacated the portion of the Board's December 2013 decision denying a rating higher than 20 percent for the left knee disability.  The Court found that the Board did not provide adequate reasons or bases for its finding that the Veteran was not entitled to a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for "[r]ecurrent subluxation or lateral instability."  Specifically, the Court indicated that, in finding that the Veteran did not meet the criteria for a rating under this diagnostic code, the Board had failed to discuss potentially relevant and favorable evidence of record.  Notably, the Court indicated the Board had failed to discuss hearing testimony that the Veteran had dislocated his knee several times and whether the evidence of hypermobile patella diagnosed on VA examination in November 2010 was analogous to or evidence of subluxation or lateral instability.  The Court further found that the November 2010 VA medical opinion was inadequate because the examiner did not portray any functional impairment due to flare-ups in terms of the degree of additional range of motion loss or explain why it was not feasible to render such an opinion.

The Veteran's left knee disability is now rated exclusively under DC 5010 as degenerative joint disease (DJD), i.e., arthritis.  DC 5010 refers the rater to DC 5003, which indicates the disability is to be rated based on the extent the arthritis causes limitation of motion.  The disability, however, previously was rated exclusively instead under DC 5257 on the basis of lateral instability.


A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40 , 4.45.

As regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45); see also Johnson v. Brown, 9 Vet. App. 7 (1996) (provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion). 

With any form of arthritis, painful motion is an important factor.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable rating under DC 5003 and § 4.59 for painful motion is assignable where arthritis is established by X-ray findings, even if there is no actual limitation of motion of the affected joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In such a case, painful motion is considered limited motion even though a particular range of motion is possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).  Limitation of motion may be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Pain, however, must actually affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In other words, although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

VA's Office of General Counsel (OGC) has issued precedent opinions pertinent to claims of entitlement to increased ratings for knee disabilities.  These opinions hold that a Veteran who has X-ray evidence of arthritis and instability of the knee may be evaluated separately under DCs 5003 and 5257, respectively, provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOGCPREC 9-98 (August 14, 1998).  Additional disability is shown when a veteran meets the criteria for at least a noncompensable (so 0 percent) evaluation under either DC 5260 or 5261, which require flexion limited to 60 degrees or extension limited to 5 degrees, or when there is painful motion such that it adds to the actual limitation of motion shown under DC 5260 or DC 5261.  VAOPGCPREC 9-98 at paragraphs 1, 6.  A separate evaluation also may be granted under DC 5003 and 38 C.F.R. § 4.59 when a veteran technically has full range of motion that is inhibited by pain.  9-98 at paragraphs 4, 6; see also Lichtenfels, 1 Vet. App. at 488 .

In another precedent opinion, VAOPGCPREC 9-2004 (September 17, 2004), OGC held that a veteran who has both limitation of flexion and extension of the same knee must be rated separately under DCs 5260 and 5261, respectively, if a compensable degree of disability as to each is shown.

Thus, pursuant to the Joint Motion for Partial Remand, and actions consistent with the Court's Order, this matter is remanded for additional examination.  The examiner is instructed to answer the specific questions set forth in the numbered paragraphs below.  

Accordingly, this knee claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination reassessing the severity of his service-connected left knee disability.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this disability. 

The examiner is specifically asked to:

a.  Perform complete range-of-motion testing of this knee and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion. 

b.  Provide an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of this knee, and, if feasible, express this opinion in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible, the examiner must explain why such measurements were not feasible. 

c.  Comment on whether there are objective indications of subluxation or instability of the left knee, apart from the arthritis, and if so describe the severity of this "other" impairment as slight, moderate or severe.  In answering this question, the examiner must discuss the March 2010 hearing testimony of the Veteran that he has dislocated his knee several times.  The examiner must also address whether the evidence of hypermobile patella diagnosed during the VA examination in November 2010 is analogous to or evidence of subluxation or lateral instability.

The Veteran is hereby advised that failure to report for
this scheduled examination, without good cause, will have detrimental consequences on this pending claim for a higher disability rating.  See 38 C F R § 3.655.

2.  Then readjudicate this claim for a higher rating for the left knee disability, including considering whether separate ratings are warranted for arthritis (under DCs 5003 and 5010) and instability (DC 5257) rather than a sole or exclusive rating under one versus the other.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


